256 P.3d 170 (2011)
242 Or. App. 603
Toby Tyler BERRIER, Plaintiff-Appellant,
v.
Joe DECAMP, Superintendent, Deer Ridge Correctional Institution, Defendant-Respondent.
09CV0019; A145046.
Court of Appeals of Oregon.
Submitted April 12, 2011.
Decided May 11, 2011.
Hari Nam S. Khalsa filed the brief for appellant.
John R. Kroger, Attorney General, Mary H. Williams, Solicitor General, and Linda Wicks, Assistant Attorney General, filed the brief for respondent.
Before HASELTON, Presiding Judge, and ARMSTRONG, Judge, and DUNCAN, Judge.
PER CURIAM.
Reversed and remanded. Baty v. Slater, 161 Or.App. 653, 984 P.2d 342 (1999), adh'd to on recons., 164 Or.App. 779, 995 P.2d 1176, rev. den., 331 Or. 191, 18 P.3d 1098 (2000).